DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-031898, filed on 02/25/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.
Claim 15 is directed to a computer program for a field information management which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).
Program claimed as computer to execute per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kuniyasu et al (US-20160291590-A1, hereinafter Kuniyasu)

Regarding Claim 1, Kuniyasu teaches a field information management device configured (Kuniyasu, Paragraph [0100], the planting plan setup part 30 displays a list of the read agricultural field information on the agricultural field setup part 35, and displays a choice part 36 provided for choice of the agricultural fields). such that: 
a plurality of fields for cultivating plants can be displayed on a main screen (Kuniyasu, Paragraph [0117], [0274], As shown in FIG. 27, an agricultural field display part 126 provided for display of an agricultural field map; All agricultural fields” collectively grouping the agricultural field A to the agricultural field D, and “Cultivation, 4/1 to 4/7” is displayed as the operation plan on the first operation display part), and 
a plurality of pieces of character information related to the fields that can be displayed on the main screen can be displayed on a sub-screen simultaneously with the main screen (Kuniyasu, Paragraph [0017], [0039], [0129], the operation contents being displayed on the mobile terminal; and a second display part configured to display the operation contents on the device; the individual setup part 40B shows a rectangular individual scale 57 on the second operation display part 55 <read on sub-screen>; the individual setup part 40B shows the agricultural operation and the agricultural operation period near the individual scale 57 with characters and numerical values; the completion rate of the agricultural fields or the agricultural operation period can be known at the same time); and 
shape information of each of the fields that can be displayed on the main screen (Kuniyasu, Paragraph [0120], the common setup part 40A shows a common scale 47 on the first operation display part 45, the common scale 47 having a rectangular shape and indicating from a start of to an end of the agricultural operation period) is displayed on the sub-screen together with the character (Kuniyasu, Paragraph [0004], [0120], the operation having to be carried out when a condition relating to a state of crop or a state of environment is satisfied; the common setup part 40A shows the agricultural operation and the agricultural operation period near the common scale 47 with characters and numerical values).

Regarding Claim 3, Kuniyasu teaches the invention in claim 1.
Kuniyasu further teaches wherein type information of plants cultivated in each field is displayed on the sub-screen, and the fields are displayed in different colors depending on a difference in the type information of a plant on the main screen (Kuniyasu, Paragraph [0142], it is preferred to vary colors of the scales for each of the agricultural fields

Regarding Claim 5, Kuniyasu teaches the invention in Claim 1.
Kuniyasu further teaches wherein when a field to be displayed on the sub-screen is selected, cultivation information and/or fertilization information is displayed on the corresponding field displayed on the main screen (Kuniyasu, Fig. 9, Element 69-70 Fertilizer Choice and Fertilizer setup; Paragraph [0173], the machine choice part 68 being provided for choice of the agricultural machine 4, the fertilizer choice part 69 being provided for choice of the fertilizer (a fertilizer name), the distribution amount setup part 70 being provided for setting of a fertilizer amount being to be distributed is displayed on screen).


Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of claim 1, but in a system. As shown in the rejection, Kuniyasu disclose the limitations of claims 1. Additionally, Kuniyasu discloses an system that maps to Fig. 1, 2 and Paragraph [0075], [0188], [0237] (Kuniyasu, Fig. 1, Fig. 2, Element 78 Display part, 74 First display part, 121 Second Display part; Paragraph [0075]: As shown in FIG. 1, the agriculture support system 1 is configured to support the agriculture, and includes a server 2 configured to provide various supports relating to the agriculture. [0188], As shown in Fig. 2, a display part (a first display means, that is, and a first display part) 74. The obtaining part 72, the sort part 73, and the first display part 74 each are constituted of computer programs [0237], as shown in FIG. 2, the server 2 includes a second display part ( a second display means) 121. The second display part 121 displays the operation contents as the interim report on an external device. Thus, Claim 13 is met by Kuniyasu according to the mapping presented in the rejection of claims 1, given the device corresponds to the system.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 1 but as a method and Kuniyasu teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale. 

Regarding Claim 15, it recites limitations similar in scope to the limitations of claim 1 and Kuniyasu teaches all the limitations as of Claim 1. And Kuniyasu discloses these features can be implemented on a computer-readable storage medium (Kuniyasu, Paragraph [0004], [0030], [0093], an operation rule information extraction part configured to extract the operation rule information from the operation rule information storage part; The planting plan setup part 30 is constituted of a computer program or the like stored in the server 2. The agriculture support system includes: an operation plan storage part configured to store the operation plan, the operation plan being set by the operation plan setup part)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6, 8, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US-20160291590-A1, hereinafter Kuniyasu) in view of Sangireddy et al. (US-2019/0347836-A1, hereinafter Sangireddy)
Regarding Claim 2, Kuniyasu teaches the invention in Claim 1.
Kuniyasu further teaches a field displayed on the sub-screen (Kuniyasu, Paragraph [0004], [0120], the operation having to be carried out when a condition relating to a state of crop or a state of environment is satisfied; the common setup part 40A shows the agricultural operation and the agricultural operation period near the common scale 47 with characters and numerical values).
Kuniyasu does not explicitly disclose but Sangireddy teaches wherein when a field displayed on the sub-screen is selected, an outline of the corresponding field displayed on the main screen is displayed in a line shape different from that of a non-selected field by the field information management device (Sangireddy, Fig. 7A, 8B, Zone 710 Paragraph [0005], Management decisions on application of fertilizer or other interventions have been based upon zones <read on different fields> [0059], the user 102 may specify identification data by accessing a map on the user device (served by the agricultural intelligence computer system 130) and drawing boundaries of the field over the map. Fig. 7A displayed multiple zones 702, 708, 710;  [0136], of FIG. 8B, in screen display 702 user input from a pointing device has hovered or paused over zone 710 and in response, display update instructions 136 cause displaying a sub window 830 with metrics for that zone outlined in different from non-selected areas like 708 and 702)
    PNG
    media_image1.png
    575
    921
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    680
    744
    media_image2.png
    Greyscale

Sangireddy and Kuniyasu are analogous since both of them are dealing with managing and displaying of agriculture system. Kuniyasu provided a way of managing agricultural field information allow operator specifies the corresponding agricultural field based on positional information received from a mobile terminal. Sangireddy provided a way of monitoring and updating agricultural fertility by providing the user to select and highlighting the selected region of field zone in outline and color. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate outlining selected region taught by Sangireddy into modified invention of Kuniyasu such that during the monitoring and displaying the agriculture field, system will be able to using the outline and color to allow user to see the identified field zone which user interested in order to provide user friendly usage when using the monitoring system.

Regarding Claim 4, the combination of Kuniyasu and Sangireddy teaches the invention in Claim 2.
(Sangireddy, Paragraph [0139], [0142], Different colors may use colors that gradually change across a color spectrum or contrasting colors that tend to emphasize the differences in zones 710; it is preferred to vary colors of the scales for each of the agricultural fields, the scales showing the agricultural operation period).

Regarding Claim 6, the combination of Kuniyasu and Sangireddy teaches the invention in Claim 2.
The combination further teaches wherein when a field to be displayed on the sub-screen is selected, cultivation information and/or fertilization information is displayed on the corresponding field displayed on the main screen (Kuniyasu, Fig. 9, Element 69-70 Fertilizer Choice and Fertilizer setup; Paragraph [0173], the machine choice part 68 being provided for choice of the agricultural machine 4, the fertilizer choice part 69 being provided for choice of the fertilizer (a fertilizer name), the distribution amount setup part 70 being provided for setting of a fertilizer amount being to be distributed is displayed on screen).

Regarding Claim 8, the combination of Kuniyasu and Sangireddy teaches the invention in Claim 4.
(Kuniyasu, Fig. 9, Element 69-70 Fertilizer Choice and Fertilizer setup; Paragraph [0173], the machine choice part 68 being provided for choice of the agricultural machine 4, the fertilizer choice part 69 being provided for choice of the fertilizer (a fertilizer name), the distribution amount setup part 70 being provided for setting of a fertilizer amount being to be distributed is displayed on screen).

Regarding Claim 9, Kuniyasu teaches the invention in Claim 5.
Kuniyasu does not explicitly disclose but Sangireddy teaches wherein the cultivation information and/or the fertilization information is displayed such that a difference in an extent of cultivation and/or a difference in an extent of a fertilization amount is displayed in a different color (Sangireddy, Paragraph [0078], This enables growers to maximize yield or return on investment through optimized nitrogen application during the season. Example programmed functions include displaying images such as SSURGO images to enable drawing of fertilizer application zones and/or images generated from subfield soil data; such mass data entry applies to the entry of any type of field data into the mobile computer application 200; a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others).
Sangireddy and Kuniyasu are analogous since both of them are dealing with managing and displaying of agriculture system. Kuniyasu provided a way of managing agricultural field information allow operator specifies the corresponding agricultural field based on positional information received from a mobile terminal. Sangireddy provided a way of monitoring and updating agricultural fertility by using different color based on different amount of a fertilization used in the different zone. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate different color taught by Sangireddy into modified invention of Kuniyasu such that during the monitoring and displaying the agriculture field, system will be able to using different color to display fertilization based on the level of the fertilization used in particular area in order to provide user friendly usage when using the monitoring system.

Regarding Claim 10, the combination of Kuniyasu and Sangireddy teaches the invention in Claim 6.
The combination further teaches wherein the cultivation information and/or the fertilization information is displayed such that a difference in an extent of cultivation and/or a difference in an extent of a fertilization amount is displayed in a different color (Sangireddy, Paragraph [0078], This enables growers to maximize yield or return on investment through optimized nitrogen application during the season. Example programmed functions include displaying images such as SSURGO images to enable drawing of fertilizer application zones and/or images generated from subfield soil data; such mass data entry applies to the entry of any type of field data into the mobile computer application 200; a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others).

Regarding Claim 11, Kuniyasu teaches the invention in Claim 7.
Kuniyasu does not explicitly disclose but Sangireddy teaches wherein the cultivation information and/or the fertilization information is displayed such that a difference in an extent of cultivation and/or a difference in an extent of a fertilization amount is displayed in a different color (Sangireddy, Paragraph [0078], This enables growers to maximize yield or return on investment through optimized nitrogen application during the season. Example programmed functions include displaying images such as SSURGO images to enable drawing of fertilizer application zones and/or images generated from subfield soil data; such mass data entry applies to the entry of any type of field data into the mobile computer application 200; a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others).


Regarding Claim 12, the combination of Kuniyasu and Sangireddy teaches the invention in Claim 8.
The combination further teaches wherein the cultivation information and/or the fertilization information is displayed such that a difference in an extent of cultivation and/or a difference in an extent of a fertilization amount is displayed in a different color (Sangireddy, Paragraph [0078], This enables growers to maximize yield or return on investment through optimized nitrogen application during the season. Example programmed functions include displaying images such as SSURGO images to enable drawing of fertilizer application zones and/or images generated from subfield soil data; such mass data entry applies to the entry of any type of field data into the mobile computer application 200; a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20140297242-A1	Systems and methods for placing and analyzing test plots
US-20200012667-A1	Property tax assessment
US-20170358106-A1	Plant information acquisition system, plant information acquisition device, plant information acquisition method, crop management system and crop management method
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619